Case 1:17-mc-00360-AT-RWL Document178 Filed 07/22/20 Page 1 of 2

[tk IOMP SON ATLANTA CLEVELAND DAYTON WASHINGTON, D.C.
HI! N E CINCINNATI COLUMBUS NEW YORK

 

July 22, 2020
Via ECF

Hon. Analisa Torres

United States District Judge
500 Pearl Street, Room 15D
United States Courthouse
Southern District of New York
New York, NY 10007

RE: Joint Letter Motion Requesting Extension of Current Case Schedule, Essar Steel Algoma,
Inc. v. Southern Coal Sales Corporation, Case No. 1:17-mc-00360-AT-RL

Dear Judge Torres:

Plaintiff Essar Steel Algoma, Inc. (“Algoma”) and Defendants Nevada Holdings, Inc., f/k/a
Southern Coal Sales Corporation; James C. Justice Companies, Inc.; James C. Justice
Companies, LLC; Bluestone Industries, Inc.; Bluestone Coal Corporation; Bluestone Mineral,
Inc., f/k/a Mechel Bluestone; Bluestone Energy Sales Corporation, A&G Coal Corporation,
Tams Management Inc.; Encore Leasing LLC; Bluestone Resources Inc.; Justice Family Farms,
LLC; and Southern Coal Corporation (collectively, “Southern Coal”) request an extension of the
current case schedule. The parties have reached a settlement in principle and are in the process
of drafting a settlement agreement and related documents.

The parties request that all case deadlines be extended by forty-five (45) days, by which time the
parties expect to submit a stipulated dismissal for Your Honor to enter. The current deadlines
(per Your Honor’s June 2, 2020 Order, dkt. 173) and proposed deadlines are below:

 

Event Current Deadline Proposed Deadline

 

Plaintiff to complete July 31, 2020 September 14, 2020
depositions of Defendants’
expert witnesses

 

Plaintiff shall serve Rule August 14, 2020 September 28, 2020
56.1 Statement

 

 

Defendants shall respond to | August 28, 2020 October 12, 2020
Plaintiff's Rule 56.1

 

 

 

Kip.Bollin@ThompsonHine.com Fax: 216.566.5800 Phone: 216.566.5786 kb 4833-1492-5193.3
THOMPSON HINE LLP 3900 Key Center www. IhompsonHine.com
ATTORNEYS AT Law 127 Public Square O: 216.566.5500

Cleveland, Ohio 44114-1291 F; 216.566.5800

 
Case 1:17-mc-00360-AT-RWL

‘THOMPSON

Document 178 Filed 07/22/20 Page 2 of 2

 

~ HINE

Hon. Analisa Torres
July 22, 2020
Page 2

 

Statement

 

 

Plaintiff shall file a pre- September 4, 2020 October 19, 2020
motion letter regarding

summary judgment

Defendant shall respond to | September 11, 2020 October 26, 2020

Plaintiff's pre-motion letter

 

 

Case management
conference

 

September 17, 2020

 

November 1, 2020

 

This is the first request for an extension of the deadlines set forth in Your Honor’s June 2, 2020

Order.
Very truly yours,

/s/ Kip T. Bollin

Counsel for Essar Steel Algoma, Inc.

/s/ Lee D. Schneider (per email consent 7/22/20)

cc: All counsel of record (via ecf)

Counsel for Defendants

 

 
